Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/15/2021 has been entered.  

Allowable Subject Matter
Claims 17-18, 21-25 and 28-33 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “determining an occurrence of a beam mismatch based on a pathloss calculated using a specific signal received from the base station; transmitting, to the base station, the dedicated RACH preamble for requesting scheduling of a beam related uplink feedback resource based on the occurrence of the beam mismatch”, “the RACH response signal includes information indicating whether transmission of beam related uplink feedback via a physical uplink shared channel (PUSCH) resource is permitted by the base station, and wherein based on the transmission of the beam related uplink feedback not being permitted, transmitting uplink data via the PUSCH resource”.  


(each of a transmitter and a receiver performs beamforming based on the channel information, i.e. CSI, Para. 133) uplink feedback via a physical uplink shared channel (PUSCH) resource is permitted by the base station (CSI feedback for a set of CSI process(es) for serving cell a is requested to be transmitted through the PUSCH of serving cell c, Para. 204, FIG. 13), and wherein based on the transmission of the beam related uplink feedback not being permitted (the case in which feedback cannot be performed, Para. 204, FIG. 13), transmitting uplink data via the PUSCH resource (a PUSCH of serving cell c, Para. 203, FIG. 13).  You fails to teach “determining an occurrence of a beam mismatch based on a pathloss calculated using a specific signal received from the base station; transmitting, to the base station, the dedicated RACH preamble for requesting scheduling of a beam related uplink feedback resource based on the occurrence of the beam mismatch”, “the RACH response signal”, among other limitations.  


The closest prior art to Pan et al. (Pub. No.: US 20130070720 A1) teaches a signal includes information indicating whether transmission of uplink feedback via a physical uplink shared channel (PUSCH) resource is permitted by the base station (a configuration of uplink cross-carrier scheduling, Para. 23), and wherein based on the transmission of the uplink feedback not being permitted (a aperiodic CSI feedback of the DL CC2 cannot be triggered, Para. 23, FIG. 5), transmitting uplink data via the (a PUSCH scheduled by the UL grant, Para. 23, FIG. 5).  Pan fails to teach “determining an occurrence of a beam mismatch based on a pathloss calculated using a specific signal received from the base station; transmitting, to the base station, the dedicated RACH preamble for requesting scheduling of a beam related uplink feedback resource based on the occurrence of the beam mismatch”, “the RACH response signal”, among other limitations.  


The closest prior art to Ko et al. (Pub. No.: US 20130077523 A1) teaches a signal includes information indicating whether transmission of uplink feedback via a physical uplink shared channel (PUSCH) resource is permitted by the base station (a feedback information request message is activated in the uplink scheduling control information, Para. 130, FIG. 10), and wherein based on the transmission of the uplink feedback not being permitted (the UE cannot determine a downlink carrier for which CSI should be fed back, Para. 130, FIG. 10), transmitting uplink data via the PUSCH resource (a PUSCH scheduled by the UL grant, Para. 130, FIG. 10).  Ko fails to teach “determining an occurrence of a beam mismatch based on a pathloss calculated using a specific signal received from the base station; transmitting, to the base station, the dedicated RACH preamble for requesting scheduling of a beam related uplink feedback resource based on the occurrence of the beam mismatch”, “the RACH response signal”, among other limitations.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Joshua Smith  
/J.S./  
11-17-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477